Case 1:17-cr-00183-TWP-TAB Document 156 Filed 10/29/20 Page 1 of 3 PageID #: 1342




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                           )
                                                      )
            Plaintiff,                                )
                                                      )
     v.                                               ) CAUSE NO. 1:17-cr-00183-TWP-TAB
                                                      )
  BUSTER HERNANDEZ,                                   )
  (a.k.a. Brian Kil, Brianna Killian, Brian Mil, Greg )
  Martain, Purge of Maine, uygt9@hushmail.com,        )
  jare9302@hushmail.com, Dtvx1@hushmail.com, )
  Leaked_hacks1, Closed Door, Closed Color, Clutter )
  Removed, Color Rain, Plot Draw, and Invil Cable, )
                                                      )
          Defendant.                                  )


                   JOINT MOTION TO CONTINUE SENTENCING HEARING

         The United States of America, with the defendant, Buster Hernandez, through his counsel,

  Mario Garcia, jointly moves the Court, pursuant to Local Rule 7-1, for a continuance of the

  sentencing hearing in this case. In support of this request, the government proffers the following:

     1. This matter is currently set for a Sentencing Hearing on December 11, 2020, at 9:00 a.m.

     2. On September 18, 2020, the Government disclosed to the Defense that it intends to call an

         expert witness in clinical psychiatry at the sentencing hearing. The Government’s expert

         witness is in the process of reviewing voluminous material in preparation for preparing and

         his expert report.

     3. In response, the Defense has disclosed that is too seeks to retain an expert witness to testify

         at the sentencing.

     4. Though the parties have been working diligently, both sides are engaging in Rule 16 expert

         witness disclosures and need additional time to complete this process.
Case 1:17-cr-00183-TWP-TAB Document 156 Filed 10/29/20 Page 2 of 3 PageID #: 1343




     5. Additionally, the Government recently learned that several of its testifying victims have an

        unanticipated conflict with the December 11, 2020 sentencing hearing date. The conflict is

        due to the ongoing pandemic, delays in the start of school, and the complications of travel

        from other states.

     6. Pursuant to 18 U.S.C. 3771 (a), a victim of a crime has the right to be reasonably heard at

        any public proceeding in the district court involving release, plea, sentencing, or any parole

        proceeding.

     7. Accordingly, the undersigned counsel would respectfully ask that the Court continue the

        Defendant’s Sentencing hearing to a date that is available and agreeable to the parties.

     8. This motion is not brought for the purpose of delay, but rather, so that both parties can

        adequately present expert testimony at the sentencing hearing, and so that the Government

        can meet its obligations under the Crime Victims’ Rights Act. Mr. Hernandez and his

        counsel join in this motion and waive any objection to the continuance.

     9. For the reasons above, the parties respectfully request an order from the Court continuing

        the plea and sentencing hearing in this case in the interest of justice.



                                               Respectfully submitted,
                                               JOSH J. MINKLER
                                               United States Attorney

                                       By:     s/Tiffany J. Preston
                                               Tiffany J. Preston
                                               Assistant United States Attorney
                                               Office of the United States Attorney
                                               10 W. Market St., Suite 2100
                                               Indianapolis, Indiana 46204-3048
                                               Telephone: (317) 226-6333
                                               Tiffany.Preston@usdoj.gov
Case 1:17-cr-00183-TWP-TAB Document 156 Filed 10/29/20 Page 3 of 3 PageID #: 1344




                                    CERTIFICATE OF SERVICE

         I hereby certify that on October 29, 2020, a copy of the foregoing Agreed Motion to

  Continue was filed electronically. Notice of this filing will be sent to the following parties by

  operation of the Court's electronic filing system. Parties may access this filing through the

  Court's system.



         Office of the United States Attorney
         10 West Market Street, Suite 2100
         Indianapolis, Indiana 46204
         Telephone: 317-226-6333



                                                By:     s/Tiffany J. Preston
                                                        Tiffany J. Preston
                                                        Assistant United States Attorney
